DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 05/02/2022 amended claim 1 and cancelled claims 10 and 16.  Claims 1-3, 11, 14, 15, and 17-23 are pending and rejected on new grounds of rejections necessitated by the amendments of claim 1.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20120133903 A1) in view of Chen (US 20160004149 A1).
Regarding claim 1, Tanaka teaches a light source device (Fig. 1-8) comprising: a first light source section (1/40) configured to emit first light (26) along a first direction; a second light source section (2/41) configured to emit second light (27) along a second direction intersecting the first direction; a light combining member (12) configured to allow the first light (26) to pass through the light combining member (12), configured to reflect the second light (27) along the first direction, and configured to combine the first light (26) and the second light (27); a light combining device (17) configured to separate combined light emitted from the light combining member into a third light and a fourth light; a wavelength conversion element (19) configured to convert a wavelength of a part of the third light; and a diffusion element (16) configured to diffuse the fourth light, wherein: the first light source section (1/40) includes a first solid-state light source (3/42) which emits the first light (26), the second light source section (2/41) includes a second solid-state light source (one of 4/43) which emits the second light (27) and a third solid-state light source (another one of 4/43) which emits the second light (27), the second solid-state light source (one of 4/43) and the third solid-state light source (another one of 4/43) being arranged along a third direction perpendicular to both the first direction and the second direction (Fig. 3), the light combining member (12) includes: a first reflection section (1st 12) configured to reflect, along the first direction, the second light (27) emitted from the second solid-state light source (one of 4/43); and a second reflection section (2nd 12) configured to reflect, along the first direction, the second light (27) emitted from the third solid-state light source (another one of 4/43), the first reflection section (1st 12) and the second reflection section (2nd 12) are arranged along the third direction (Fig. 1A and 6-8), and the first light (26) emitted from the first solid-state light source (3/42) passes between the first reflection section (1st 12) and the second reflection section (2nd 12); the light combining device (17) is configured to combine the third light converted by the wavelength conversion element (19) and the fourth light diffused by the diffusion element (16).
Tanaka does not explicitly teach a casing comprising a plurality of parts that are assembled so as to form a single casing, the first light source section and the second light source section being fixed to the single casing at an exterior surface of the casing such that each of the first light source section and the second light source section is disposed outside of the casing, and at least one of the plurality of parts of the casing being disposed so as to form an intersection between the first light source section and the second light source section at a position on the exterior surface of the casing to which the first light source section and the second light source section are fixed; and a holding member fixed inside the casing, the holding member being configured to hold the light combining member inside the casing, where the casing includes a first opening through which the first light passes and a second opening through which the second light passes, and the first light source section is fixed to the casing so as to cover the first opening from outside of the casing and the second light source section is fixed to the casing so as to cover the second opening from outside of the casing.
Chen teaches a casing (Fig. 1A-6) comprising a plurality of parts (Fig. 1A, 4A) that are assembled so as to form a single casing, the first light source section (11, 21) and the second light source section (13, 23) being fixed to the single casing at an exterior surface of the casing (Fig. 1A) such that each of the first light source section (11, 21) and the second light source section (13, 23) is disposed outside of the casing (Fig. 1B), and at least one of the plurality of parts (Fig. 1A, 4A) of the casing being disposed so as to form an intersection between the first light source section (11, 21) and the second light source section (13, 23) at a position on the exterior surface of the casing (Fig. 1A) to which the first light source section and the second light source section are fixed (Fig. 1B); and a holding member (12, 14, 26) fixed inside the casing, the holding member being configured to hold the light combining member (121, 141, 221, 241) inside the casing, the casing includes a first opening (in 18, 27) through which the first light passes (from 11, 21); a second opening (in 18, 27) through which the second light passes (from 13, 23), and the first light source section (11, 21) is fixed to the casing so as to cover the first opening from outside of the casing (Fig. 1B and 4B) and the second light source section is fixed to the casing so as to cover the second opening from outside of the casing (Fig. 1B and 4B); and a third opening (in 18 and 27) into which the holding member (12, 14, 26) is inserted  (Fig. 1A-6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka with Chen; because it is a matter of common sense that Chen provides a mounting mechanism for the light sources of Tanaka in order to practice the invention of Tanaka.
Regarding claim 2, the combination of Tanaka and Chen consequently results in a condensing lens (14 of Tanaka; 15, 25 of Chen) configured to condense light combined together by the light combining member (12 of Tanaka; 121, 221, 141, 241 of Chen), wherein the holding member (front of 18, 27) holds the condensing lens (15, 25; Fig. 4B of Chen).  
Regarding claim 17, Tanaka, as modified by Chen, further teaches the light source to be used in projection display apparatus (Fig. 1-8), a light modulation device (67-69, 84) configured to modulate light emitted from the light source device; and a projection optical device (74, 85) configured to project the light modulated by the light modulation device (Fig. 7 and 8). 
Regarding claim 19, Tanaka, as modified by Chen, further teaches the first light source section (1/40) further includes a fourth solid-state light source configured to emit the first light (26), the first solid-state light source (3/42) and the fourth solid-state light source are arranged along the third direction, the second light source section (2/41) further includes a fifth solid-state light source configured to emit the second light (27), the second solid-state light source (one of 4/43), the third solid-state light source (another one of 4/43), and the fifth solid-state light source are arranged along the third direction (Fig. 1B, 3, 6, and 7), the light combining member (12) includes a third reflection section (3rd 12) configured to reflect, along the first direction, the second light (27) emitted from the fifth solid-state light source, the first reflection section (1st 12), the second reflection section (2nd 12), and the third reflection section are arranged along the third direction (Fig. 1A, 1B, 3 and 6-8), and the first light (26) emitted from the fourth solid-state light source passes between the second reflection section (2nd 12) and the third reflection section (Fig. 1A and 6-8).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Chen and in further view of Shen (US 20130342818 A1).
Regarding claim 3, neither Tanaka nor Chen teaches a pressing member configured to press the condensing lens toward the holding member.  
Shen teaches a pressing member (116a, 216) configured to press a lens (120) toward its holder (Fig. 3 and 6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka and Chen with Shen; because it allows securing the lens to its holder.

Claims 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Chen and in further view of Xu (US 20120230013 A1).
Regarding claim 11, Tanaka further teaches a light source device (Fig. 1-7) comprising: the first light source section (1/40) has a first light emission area and a second light emission area which are separately arranged at a first interval (Fig. 3, 6, and 7), the second light source section (2/41) has a third light emission area and a fourth light emission area which are separately arranged at the first interval along an arrangement direction in which the first light emission area and the second light emission area are arranged, the first and second light emission areas and the third and fourth light emission areas are shifted from each other along the arrangement direction (Fig. 1A, 1B, 3 and 6-8), the light combining member (12) includes: a plurality of first incident sections on which light emitted from the first light emission area and light emitted from the second light emission area are incident; and a plurality of second incident sections on which light emitted from the third light emission area and light emitted from the fourth light emission area are incident, the plurality of first incident sections and the plurality of second incident sections are arranged along the arrangement direction (Fig. 1A, 1B, 3 and 6-8), 
Neither Tanaka nor Chen explicitly teaches a condensing lens configured to condense light combined by the light combining member as claimed.
Xu teaches a condensing lens (3) configured to condense light combined by the light combining member (3’; Fig. 6) where, when combined with Tanaka, a first half of aspheric lens on which the light emitted from the first light emission area is incident via parts of the plurality of the first incident sections and on which the light emitted from the third light emission area is incident via parts of the plurality of the second incident sections; and a second half of aspheric lens on which the light emitted from the second light emission area is incident via other parts of the plurality of the first incident sections and on which the light emitted from the fourth light emission area is incident via other parts of the plurality of the second incident sections, the first half of aspheric lens and the second half of aspheric lens are separately arranged at a second interval along the arrangement direction, and the first and second light source sections and the first and second half of aspheric lenses are arranged in such a way that a length of the second interval corresponds to a length, along the arrangement direction, of two first intervals included in the first and second light sources respectively, two first intervals which are shifted from each other in the arrangement direction.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka and Chen with Xu; because it allows focusing the light on a target and increase light intensity and power of the light source.
Neither Tanaka, Chen nor Xu teaches the condensing lens has a first aspheric lens and a second aspherical lens.
Breaking the aspherical condensing lens into two halves requires only routine skills in the art.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art to have the aspherical lens broken into two halves.
Regarding claim 14, Tanaka, as modified by Chen and Xu, further teaches the first to fourth light emission areas are formed by a plurality of light emitting elements, respectively (Fig. 1A, 1B, 3 and 6-8).  
Regarding claim 18, Tanaka, as modified by Chen and Xu, further teaches the light source to be used in projection display apparatus (Fig. 1-8), a light modulation device (67-69, 84) configured to modulate light emitted from the light source device; and a projection optical device (74, 85) configured to project the light modulated by the light modulation device (Fig. 7 and 8).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Chen and Xu and in further view of Ogino (US 5758940 A).
Regarding claim 15, neither Tanaka, Chen nor Xu teaches the first and second aspheric lenses are made up of a Fresnel lens having a plurality of small lenses.
Ogino teaches using Chenear Fresnel lens, which is a Fresnel lens having a plurality of small lenses, in place of convention lenses.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the conventional condensing lens with Chenear Fresnel lens; because it allows reducing the size of the optical system.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Chen and in further view of Huang (US 20120275149 A1).
Regarding claim 20, neither Tanaka nor Chen teaches the light combining member is formed as a plate-like body in which the first reflection section and the second reflection section are arranged.  
Huang teaches the light combining member (14 and/or 16) is formed as a plate-like body in which the first reflection section and the second reflection section are arranged (Fig. 1 and 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka and Chen with Huang; because it allows increasing number of light sources by adding another set of light sources.
Regarding claim 21, neither Tanaka nor Chen teaches a reflection surface of the first reflection section and a reflection surface of the second reflection section are arranged in one plane along the third direction.
Huang teaches a reflection surface of the first reflection section and a reflection surface of the second reflection section are arranged in one plane along the third direction (Fig. 1 and 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka and Chen with Huang; because it allows increasing number of light sources by adding another set of light sources.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Chen and in further view of Sakigawa (US 20160033122 A1).
Regarding claim 22, neither Tanaka nor Chen explicitly teaches a first casing configured to accommodate the optical component; a second casing overlapped on the first casing in an overlapping direction and connected to the first casing; and an elastic member; wherein: the second casing includes a pressing part, the elastic member is arranged between the first casing and the pressing part of the second casing, and the pressing part is configured to press the elastic member toward the first casing in the overlapping direction.
Sakigawa teaches light source device (Fig. 1-6) comprising: an optical component (309) on which combined light is incident; a first casing (301) configured to accommodate the optical component (309); a second casing (306) overlapped on the first casing in an overlapping direction (horizontal direction) and connected to the first casing; and an elastic member (302); wherein: the second casing (306) includes a pressing part (projecting portion of the module cover 306 is fitted in the groove 305 of the pedestal 301 to press the liquid seal material 304 into the groove; [0034]), the elastic member (302) is arranged between the first casing (301) and the pressing part of the second casing (306), and the pressing part is configured to press the elastic member (302) toward the first casing (301) in the overlapping direction (horizontal direction; Fig. 4-6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka and Chen with Sakigawa; because it allows sealing the optical components to prevent dust from entering the projection system. 
Regarding claim 23, Tanaka, as modified by Chen and Sakigawa, further teaches the light source to be used in projection display apparatus (Fig. 1-8), a light modulation device (67-69, 84) configured to modulate light emitted from the light source device; and a projection optical device (74, 85) configured to project the light modulated by the light modulation device (Fig. 7 and 8).

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are moot in view of the new ground/s of rejection/s necessitated by the amendment/s of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882